     Case 1:19-cv-01456-NONE-JLT Document 49 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALEJANDRO MADRID,                               Case No. 1:19-cv-01456-NONE-JLT (PC)

12                       Plaintiff,                   ORDER GRANTING DEFENDANT’S
                                                      MOTION TO STAY DISCOVERY AND
13            v.                                      MODIFY DISCOVERY AND SCHEDULING
                                                      ORDER
14    H. ANGLEA,
                                                      (Doc. 48)
15                       Defendant.

16

17           Defendant has filed a motion to stay discovery and to vacate the discovery and

18   dispositive-motion deadlines and the deadline to respond to Plaintiff’s pending merits-based

19   motion for summary judgment, until after the Court rules on Defendant’s pending exhaustion-

20   based motion for summary judgment. (Doc. 48.) The time for Plaintiff to file an opposition or a
21   statement of non-opposition to Defendant’s motion to vacate these deadlines and to stay

22   discovery has not yet passed, see Local Rule 230(l); however, the Court finds neither necessary

23   here.

24           Good cause appearing, the Court GRANTS Defendant’s motion. (Doc. 48). The Court

25   STAYS discovery in this matter, except for discovery pertaining to exhaustion of administrative

26   remedies, until the Court rules on Defendant’s exhaustion-based motion for summary judgment
27   (Doc. 47). The Court VACATES the discovery and dispositive-motion deadlines, as well as the

28   deadline for Defendant to file an opposition to Plaintiff’s pending merits-based motion for
     Case 1:19-cv-01456-NONE-JLT Document 49 Filed 08/10/21 Page 2 of 2


 1   summary judgment (Doc. 39), to be reset if appropriate. All other deadlines remain in effect.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     August 10, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
